 



Exhibt 10.1
Execution Copy
FIRST AMENDMENT
TO
AMENDED & RESTATED CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO AMENDED & RESTATED CREDIT AGREEMENT (this
“First Amendment”) dated as of March 22, 2006, relates to that certain Amended
and Restated Credit Agreement dated as of December 19, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NMHG Holding Co., a Delaware corporation (“NMHG Holding”), NACCO Materials
Handling Group, Inc., a Delaware corporation (“NMHG”), NACCO Materials Handling
Limited (company number 02636775), incorporated under the laws of England and
Wales (the “UK Borrower”), NACCO Materials Handling B.V., a private company with
limited liability incorporated under the laws of the Netherlands having its
corporate seat in Nijmegen (together with NMHG Holding, NMHG and the UK
Borrower, the “Borrowers”), the financial institutions from time to time a party
thereto as Lenders, whether by execution of the Credit Agreement or an
Assignment and Acceptance (as defined therein), the financial institutions from
time to time party thereto as Issuing Bank, whether by execution of the Credit
Agreement or an Assignment and Acceptance or otherwise, Citicorp North America,
Inc., a Delaware corporation, in its capacity as administrative agent for the
Lenders and the Issuing Bank thereunder (with its successors and permitted
assigns in such capacity, the “Administrative Agent”), and Citigroup Global
Markets Inc. as sole lead arranger and sole bookrunner.
          1. Definitions. Capitalized terms defined in the Credit Agreement and
not otherwise defined or redefined herein have the meanings assigned to them in
the Credit Agreement.
          2. First Amendment Effective Date Amendments to Credit Agreement. Upon
the “First Amendment Effective Date” (as defined in Section 6 below), the Credit
Agreement is hereby amended as follows:
          2.1 Amendment to Preamble. The preamble is hereby amended by deleting
the parenthetical “(“NMHG Holding”)” in its entirety and replacing it with
“(together with its permitted successors and assigns hereunder, “NMHG
Holding”)”.
          2.2 Amendments to Section 1.01. Section 1.01 of the Credit Agreement
is hereby amended as follows:
     (a) by amending the definition of “Additional Assets” to add the following
at the end of clause (a) thereof: “including materials and labor used to rebuild
or restore Property damaged or lost due to an event of casualty, or to replace
Property taken pursuant to a condemnation proceeding,”;
     (b) by amending the definition of “Australian Subsidiaries” to (i) delete
the term “NMHG Australia Holdings Pty Ltd.” in its entirety and replace it with
the term “NMHG Australia Holding Pty Ltd.”, and (ii) add the term “Trentcorp
Pty. Limited,”
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



after the term “LTC Forklift Rentals Pty Limited.,” and prior to the phrase “and
any other Foreign Subsidiaries”;
     (c) by deleting the definition of “Change of Control” in its entirety and
substituting the following in its stead:
“Change of Control” means any of the following shall occur:
(a) any Person or group of Persons (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act) other than one or more Permitted Holders, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 promulgated
by the Commission under said Act), either directly or indirectly, of twenty-five
percent (25%) or more of the total voting power of the outstanding Voting Stock
of any Relevant Person; provided, however, that the Permitted Holders
beneficially own (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act), directly or indirectly, in the aggregate a lesser percentage of
the total voting power of the Voting Stock of such Relevant Person than such
other person and do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of such Relevant Person;
(b) individuals who on the Closing Date constituted the Board of Directors of
any Relevant Person (together with any new directors whose election by such
Board of Directors of such Relevant Person or whose nomination for election by
the stockholders of such Relevant Person was approved by the Permitted Holders
or by a vote of a majority of the directors of such Relevant Person then still
in office who were either directors on the Closing Date or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of such Relevant Person then in
office;
(c) the adoption of a plan relating to the liquidation or dissolution of any
Credit Party or Relevant Person (other than to the extent permitted in
Section 9.09);
(d) the merger or consolidation of any Credit Party with or into another Person
or the merger of another Person with or into any Credit Party, or the sale of
all or substantially all the assets of any Credit Party to another Person, other
than a transaction permitted by Section 9.02 and 9.09;
(e) prior to the Funding Date, the occurrence of a “Change of Control” under
(and as defined in) the Senior Note Indenture; or
First Amendment to
NMHG A&R Credit Agreement

2



--------------------------------------------------------------------------------



 



(f) one hundred percent (100%) of the Capital Stock of any Borrower ceasing to
be owned (directly or indirectly) by NMHG Holding or Hyster-Yale, other than to
the extent permitted by Section 9.02(c) and 9.09, or one hundred percent (100%)
of the Capital Stock of any Borrower ceasing to be pledged to the Administrative
Agent pursuant to a Pledge Agreement.
     (d) by amending the definition of “Consolidated EBITDA” by adding the
following clause (b)(xi) after clause (b)(x) thereof and prior to the terms
“minus (c)”:
, and (xi) cash and non-cash charges arising out of the redemption of Senior
Notes
     (e) by deleting the definition of “Distribution Property”; and
     (f) by adding the following definitions of “Distribution Subsidiary”,
“Hyster-Yale”, “NMHG Holding Company Merger”, “Relevant Person” and
“Restructuring” in proper alphabetical order:
“Distribution Subsidiary” means any Subsidiary as of the Closing Date of NMHG
Distribution B.V. or Hyster Singapore Pte Ltd.
“Hyster-Yale” means Hyster-Yale Materials Handling, Inc, a Delaware corporation,
together with its successors and assigns.
“NMHG Holding Company Merger” means the merger or consolidation of NMHG Holding
with and into Hyster-Yale or NMHG, in each case in accordance with Section 9.09.
“Relevant Person” means each of (a) NMHG, UK Borrower and Netherlands Borrower,
(b) until an NMHG Holding Company Merger, NMHG Holding, (c) after an NMHG
Holding Company Merger where Hyster-Yale is the surviving entity, Hyster-Yale,
and (d) prior to a Restructuring, Parent.
“Restructuring” means one or more transactions which would not cause a Change of
Control with respect to any Relevant Person other than the Parent, the result of
which is that the Parent no longer owns any Capital Stock issued by NMHG
Holding, Hyster-Yale, or any Borrower.
          2.3 Amendments to Section 6.01. Section 6.01 of the Credit Agreement
is hereby amended as follows:
     (a) by amending Section 6.01(a)(i) by deleting the phrase “, and NMHG
Distribution has no account debtors located in the states of New Jersey or
Minnesota”;
First Amendment to
NMHG A&R Credit Agreement

3



--------------------------------------------------------------------------------



 



     (b) by deleting Section 6.01(q) in its entirety and substituting the
following in its stead:
(q) Foreign Employee Benefit Matters. Each Foreign Employee Benefit Plan is in
compliance in all material respects with all laws, regulations and rules
applicable thereto and the respective requirements of the governing documents
for such Plan. Each Foreign Employee Benefit Plan intended to qualify for the
most favorable tax and accounting treatment available in respect of it is so
qualified. With respect to any Foreign Pension Plan with a defined benefit
element not wholly covered by insurance maintained or contributed to by any
Borrower or Borrower Subsidiary, the most recent valuation for such plan has
been disclosed. Contributions to such Foreign Pension Plan are being made at the
rate recommended by actuarial advice with a goal to eliminate any funding
deficits disclosed in such valuations over a 14 year period, and no Borrower or
Borrower Subsidiary, or trustee has taken nor will take, any action which would
materially increase any such deficit unless compelled to do so in compliance
with legislation. With respect to any Foreign Employee Benefit Plan maintained
or contributed to by any Borrower or any Borrower Subsidiary (other than a
Foreign Pension Plan), reasonable reserves have been established in accordance
with prudent business practice or where required by best accounting practices in
the jurisdiction in which such Plan is maintained having regard to tax
legislation. The aggregate unfunded liabilities, after giving effect to any
reserves for such liabilities, with respect to such Plans will not result in a
material liability. There are no actions, suits or claims (other than routine
claims for benefits) pending or, to the best knowledge of the Borrowers,
threatened against any Borrower, any Borrower Subsidiary or any ERISA Affiliate
with respect to any Foreign Employee Benefit Plan.
          2.4 Amendment to Section 7.01. Section 7.01 is hereby amended by
deleting Section 7.01(f) in its entirety and substituting the following in its
stead:
(f) Business Plans; Financial Projections. (i) Not later than March 31st of each
Fiscal Year, and containing substantially the same types of financial
information contained in the Initial Projections, the annual business plan for
NMHG Holding and its Subsidiaries for such Fiscal Year and for each month in
such Fiscal Year, and (ii) not later than June 30th of each Fiscal Year, the
annual long-range business forecast of NMHG Holding and its Subsidiaries for
each succeeding Fiscal Year, up to and including the Fiscal Year during which it
is anticipated that the Obligations
First Amendment to
NMHG A&R Credit Agreement

4



--------------------------------------------------------------------------------



 



shall be Paid In Full, containing a consolidated balance sheet, income statement
and statement of cash flow.
          2.5 Amendments to Articles VIII. Article VIII is hereby amended as
follows:
     (a) by amending Section 8.01 by adding the following phrase at the
beginning thereof: “Except as permitted under Section 9.09”; and
     (b) by amending Section 8.04 by (i) deleting the reference in the first
clause (b) therein to “five days” and substituting it with a reference to
“fifteen days”, and (b) deleting clause (iii) thereof in its entirety and
substituting the following in its stead:
(iii) during the period of such contest, the enforcement and ability of any
taxing authority to force payment of any contested item or to impose a Lien
(other than any Customary Permitted Lien as defined in clause (a) of the
definition thereof) with respect thereto is effectively stayed.
          2.6 Amendments to Article IX. Article IX is hereby amended as follows:
     (a) by amending Section 9.01 by deleting the word “and” at the end of
clause (r) thereof, and deleting clause (s) thereof in its entirety and
substituting the following in its stead:
(s) Indebtedness arising from unsecured Indebtedness arising from unsecured
intercompany loans borrowed for the use in any Credit Party or Borrower
Subsidiary’s business and operations in the People’s Republic of China not to
exceed, with Investments permitted under Section 9.04(j), $12,000,000 in
principal amount outstanding at any time; and
(t) in addition to the Indebtedness permitted by clauses (a) through (s) above,
other unsecured Indebtedness, in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding.
     (b) by amending Section 9.02(b) by deleting clause (iv) thereof in its
entirety and substituting the following in its stead:
(iv) such sale is of the assets or Capital Stock of any Distribution Subsidiary;
or
     (c) by amending Section 9.04 by (i) deleting the period at the end thereof
and replacing it with “; and”, and (ii) inserting the following Section 9.04(j)
immediately thereafter:
First Amendment to
NMHG A&R Credit Agreement

5



--------------------------------------------------------------------------------



 



(j) Investments in the business and operations of the Credit Parties and
Borrower Subsidiaries in the People’s Republic of China not to exceed, with
Indebtedness permitted under Section 9.01(r), $12,000,000.
     (d) by amending Section 9.06(a) by deleting it in its entirety and
substituting the following in its stead:
(a) Restriction on Dividends. Neither NMHG Holding, Hyster-Yale nor NMHG may
make any cash dividend or other distribution, direct or indirect, on account of
any shares of, or interests in, any class of Capital Stock of such Person (a
“Dividend”), except NMHG Holding, Hyster-Yale and NMHG may make Dividends in any
Fiscal Year in an aggregate amount (without duplicating Dividends made by NMHG
to Hyster-Yale and subsequently made by Hyster-Yale to NMHG Holding) not to
exceed (i) $5,000,000 so long as after giving effect to such Dividend, aggregate
Availability will be in excess of $50,000,000, and prior to a Restructuring, no
Bankruptcy Event with respect to the Parent has occurred and is continuing plus
(ii) fifty percent (50%) of an amount equal to (x) Consolidated Net Income for
the immediately preceding Fiscal Year less (y) $10,000,000, so long as after
giving effect to such Dividend, the outstanding principal amount of Loans is
equal to or less than Unrestricted Cash On Hand; provided, that no Dividend
shall be permitted in each case of clause (i) and (ii), if (A) a Default or
Event of Default has occurred or is continuing, or after giving effect to such
Dividend, a Default or Event of Default would occur or be continuing, or (B) as
of the end of the most recent fiscal quarter, the Leverage Ratio is greater than
3.0x.
     (e) by amending Section 9.06(b)(iii) by deleting the reference therein to
“$3,000,000” and substituting “$5,000,000” in its stead;
     (f) by deleting Section 9.09(b) in its entirety and substituting the
following in its stead:
(b) for a merger of (i) a Domestic Credit Party into a Domestic Borrower or a
Foreign Credit Party into a Multicurrency Borrower, (ii) a Guarantor into
another Guarantor, or (iii) any other Borrower Subsidiary into another Borrower
Subsidiary, provided that if the non-surviving entity was a Pledged Entity, the
Capital Stock of such surviving entity shall be pledged to the Administrative
Agent in accordance with Section 9.07 as if such surviving entity is a newly
acquired entity; (it being agreed and understood that after giving effect to any
merger, involving NMHG Holding or Hyster-
First Amendment to
NMHG A&R Credit Agreement

6



--------------------------------------------------------------------------------



 



Yale, all of the Capital Stock of NMHG shall have been pledged to the
Administrative Agent pursuant to the Pledge Agreement); provided further, if the
non-surviving entity had pledged the Capital Stock of a Pledged Entity, the
Person owning such Capital Stock of such Pledged Entity following such merger
shall execute and deliver a Pledge Agreement pledging such Capital Stock of the
Pledged Entity to the Administrative Agent; provided that the documents
governing such merger are satisfactory to the Administrative Agent.
     (g) by amending Section 9.13 by deleting it in its entirety and
substituting the following in its stead:
Constituent Documents. Other than in connection with a transaction permitted
pursuant to Section 9.09, no Borrower shall, nor shall permit any Credit Party
or Borrower Subsidiary to, amend, modify or otherwise change any of the terms or
provisions in any of their respective Constituent Documents as in effect on the
Closing Date, except to the extent doing so will not materially and adversely
effect the rights of the Lenders, provided, that no Credit Party may change its
name other than in accordance with the applicable Security Agreement.
          2.7 Amendments to Section 12.07. Section 12.07 of the Credit Agreement
is hereby amended as follows:
     (a) by amending clause (a) thereof by deleting the last sentence thereof in
its entirety; and
     (b) by adding the following clause (e) in the proper alphanumerical order
thereof:
Effectiveness of Resignation. The resignation of the Administrative Agent shall
be effective immediately upon the acceptance by a successor Administrative Agent
of appointment pursuant to this Section 12.07. However, if either (i) upon the
date of any resignation by the Administrative Agent determining, in its sole
discretion, that being such Administrative Agent poses a conflict of interest
for such institution or (ii) otherwise within forty-five (45) days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 12.07 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on (x) the circumstance described in
clause (i) above, the date of such resignation of, and (y) otherwise such 45th
day, (A) the retiring Administrative Agent’s resignation shall become effective,
(B) the retiring Administrative Agent shall thereupon be discharged from its
duties
First Amendment to
NMHG A&R Credit Agreement

7



--------------------------------------------------------------------------------



 



and obligations under the Loan Documents and (C) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          3. Representations and Warranties. The Borrowers hereby represent and
warrant to each Lender, each Issuing Bank and the Administrative Agent that
(a) all of the representations and warranties of the Borrowers and the Borrower
Subsidiaries in the Credit Agreement and in any other Loan Document are true and
correct in all material respects on and as of the First Amendment Effective Date
as though made to each Lender, each Issuing Bank and the Administrative Agent on
and as of such date (other than representations and warranties which expressly
speak as of a different date, which representations shall be made only on such
date) and (b) as of the First Amendment Effective Date, no Event of Default or
Default has occurred and is continuing.
          4. First Amendment Effective Date. This First Amendment shall become
effective as of the date first above written (the “First Amendment Effective
Date”) upon the satisfaction of the following conditions:
          4.1 The Administrative Agent shall have received counterparts hereof
executed by the Borrowers, the Administrative Agent and each Lender;
          4.2 Each of the representations and warranties contained in this First
Amendment shall be true and correct in all material respects on and as of the
First Amendment Effective Date;
          4.3 As of the First Amendment Effective Date, no Event of Default or
Default shall have occurred and be continuing; and
          4.4 The Borrowers shall have reimbursed the Administrative Agent for
the reasonable fees, costs and expenses incurred by or owing to it in connection
with this First Amendment, and all other outstanding fees and expenses incurred
prior to the First Amendment Effective Date, in each case which are payable
under Section 14.02 of the Credit Agreement.
          5. Miscellaneous.
          5.1 This First Amendment is a Loan Document. The headings herein are
for convenience of reference only and shall not alter or otherwise affect the
meaning hereof.
          5.2 On and after the First Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended hereby. Except
to the extent specifically amended or modified hereby, all of the terms of the
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects.
First Amendment to
NMHG A&R Credit Agreement

8



--------------------------------------------------------------------------------



 



          5.3 The execution, delivery and effectiveness of this First Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender, the Issuing Bank or the Administrative
Agent under the Credit Agreement or any of the Loan Documents, nor obligate any
Lender, the Issuing Bank or the Administrative Agent to agree to similar
amendments in the future.
          6. Counterparts; Facsimile Delivery. This First Amendment may be
executed in counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of this First
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
          7. GOVERNING LAW. THIS FIRST AMENDMENT, AND ALL ISSUES RELATING TO
THIS FIRST AMENDMENT, INCLUDING THE VALIDITY, ENFORCEABILITY, INTERPRETATION OR
CONSTRUCTION OF THIS FIRST AMENDMENT OR ANY PROVISION HEREOF, SHALL BE GOVERNED
BY, AND SHALL BE DETERMINED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
[Signature pages follow]
First Amendment to
NMHG A&R Credit Agreement

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Administrative Agent, the Issuing Bank, the
Lenders and the Borrowers have caused this First Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

            NMHG HOLDING CO.
      By:     /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern       
Title:   Treasurer        NACCO MATERIALS HANDLING GROUP, INC.
      By:     /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern       
Title:   Treasurer        NACCO MATERIALS HANDLING LIMITED
      By:     /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern       
Title:   Treasurer     

            NACCO MATERIALS HANDLING B.V.
      By: NACCO MATERIALS HANDLING GROUP, LTD.,          its Managing Director
    By:     /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern       
Title:   Treasurer     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC., as Administrative Agent, as Issuing
Bank, as Swing Loan Bank and as a Domestic Lender
      By:     /s/ Miles D. McManus         Name:   Miles D. McManus       
Title:   Authorized Signatory        CITIBANK INTERNATIONAL PLC, as
Multicurrency Lender and as Overdraft Line Bank

    By:     /s/ Miles D. McManus         Name:   Miles D. McManus       
Title:   Authorized Signatory     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION,
as a Domestic Lender
      By:     /s/ Dwayne L. Coker         Name:   Dwayne L. Coker       
Title:   Duly Authorized Signatory     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Domestic Lender
      By:     /s/ Scott J. Bell         Name:   Scott J. Bell        Title:  
Senior Vice President     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Domestic Lender
      By:     /s/ Nadine M. Eames         Name:   Nadine M. Eames       
Title:   Vice President     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, INC., as a Domestic Lender
      By:     /s/ Patrick McCormack         Name:   Patrick McCormack       
Title:   Assistant Vice President     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 



--------------------------------------------------------------------------------



 



            GMAC COMMERCIAL FINANCE LLC, as a Domestic Lender
      By:     /s/ Christopher Gauch         Name:   Christopher Gauch       
Title:   Vice President     

Signature Page to
First Amendment to
NMHG A&R Credit Agreement

 